 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RODERICK WILLIAM LEAR,                            No. 2:18-cv-3099 MCE DB P
12                       Plaintiff,
13           v.                                         ORDER
14    PREETRANJAN SAHOTA, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se and in forma pauperis with an action under

18   42 U.S.C. § 1983. Plaintiff alleges some defendants were deliberately indifferent to his serious

19   medical needs and others used excessive force in violation of his Eighth Amendment rights. On

20   October 11, 2019, defendants Advincula, Cross, Porter, and Vela moved to dismiss the claims

21   against them. (ECF No. 38.)

22          In a document filed on November 4, plaintiff complained that the law librarian at

23   California State Prison-Corcoran (“CSP-Corcoran”) was not permitting him to make sufficient

24   copies to oppose the motion. (ECF No. 43.) In an order dated November 7, the court expressed

25   concern that plaintiff was being denied the ability to fully support an opposition to the motion to

26   dismiss. The court advised plaintiff to demonstrate that he had complied with prison procedures

27   for exceeding the 50-page limit in order to obtain relief from the court. (ECF No. 44.)

28   ////
                                                       1
 1            Plaintiff has now filed a second motion for a court order. (ECF No. 45.) Plaintiff

 2   contends that the law librarian continues to refuse to allow him to make sufficient copies; that he

 3   completed the necessary form for exceeding the 50-page copy limit but the form was not returned

 4   to him; and that he has been unable to get a written response of a reason for the denial of copies.

 5            Good cause appearing, IT IS HEREBY ORDERED as follows:

 6            1. Plaintiff’s motion for a court order (ECF No. 45) is granted;

 7            2. The law librarian at CSP-Corcoran shall permit plaintiff to make sufficient copies,

 8   including copies in excess of 50 pages, to oppose the motion to dismiss;

 9            3. The Clerk of the Court shall serve a copy of this order on Mary Kimbrell, the litigation

10   coordinator at CSP-Corcoran;

11            4. Based on plaintiff’s difficulty in obtaining copies, the court will extend plaintiff’s

12   deadline for filing an opposition to the motion to dismiss. Plaintiff’s opposition to the motion to

13   dismiss shall be placed in the mail, addressed to the court for filing, within twenty days of the

14   date of this order.

15   Dated: December 4, 2019
16

17

18

19
     DLB:9
20   DB/prisoner-civil rights/lear3099.copies 2

21

22

23

24

25

26
27

28
                                                          2
